DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 of U.S. Patent No. 11,146,941. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 and 3  of  instant and claims 5 and 1 of Pat.’941 both recite a method performed by a base station and a base station for communicating with a user equipment (UE) using a primary and a secondary component carrier, where the primary carrier and at least the secondary carrier originates from the base station; transmitting measurement configuration  information to the UE, the transmitted configuration  comprising a secondary  cell measurement  cycle parameter for at least one deactivated secondary cell with a measurement period that is an integer multiple of the secondary  cell measurement cycle parameter provided in the measurement configuration, the integer being 5 or 3.
Pat’941 additionally recites communicating in a primary and a secondary cell of the base station; the measurement configuration information comprising at least one information element for configuring the UE to perform measurement of a reference signal on the at least one secondary component carrier, and activating or deactivating the secondary cell of the base station for the UE
Claim 2 and 4  of  instant and claims 6 and 2 of Pat.’941 both recite a method performed by a user equipment (UE)  and a UE for communicating with a base station, comprising communicating with a BS using a primary and secondary component; receiving measurement configuration information from the base station, the measurement configuration information comprising secondary cell measurement cycle parameter for at least one deactivated secondary cell with a measurement period that is an integer multiple of the secondary cell measurement cycle parameter provided in the measurement configuration  information, the integer being 5 or 3, and sending a measurement report based on the received measurement configuration information. Pat’941 additionally recites the measurement configuration information comprising at least one information element for configuring the UE to perform a measurement of a reference signal, whereby the UE is configured to perform the measurement of the reference signal on the secondary component carrier for at least one deactivated secondary cell    
In removing these features from instant claims 1-4, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claims 1 an 3 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of US Patent No. 11,146,941 in view of Henttonen (US 20120252432).
Regarding claim 1 and 3 of the instant, claims 1 and 5 of Pat.’941 do not recite receiving a measuring report based on the measurement period. However in an analogous art Henttonen teaches this limitation (¶0006- 2nd and 3rd sentences-repeatedly measures the signals received from the primary cell in accordance with a measurement cycle of 40 ms..... mobile terminal may send measurement reports). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Henttonen in Patent No. 11,146,941. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, power conservation and controlling the operation of the UE (Henttonen ¶0004, ¶0006- 1st sentence, ¶0046- 2nd sentence)(MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462